[PUBLISH]

             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT                     FILED
                      ________________________          U.S. COURT OF APPEALS
                                                          ELEVENTH CIRCUIT
                                                              JUNE 20 2000
                              No. 98-9069
                                                           THOMAS K. KAHN
                       ________________________                 CLERK

                    D. C. Docket No. 97-00124-4-HLM

SCI LIQUIDATING CORPORATION, f.k.a.
Sunrise Carpet Industries, Inc.,
                                                               Plaintiff-Appellee.

                                  versus

HARTFORD FIRE INSURANCE COMPANY,
a Connecticut Corporation, HARTFORD
CASUALTY INSURANCE COMPANY, a
Connecticut Corporation,
                                                       Defendants-Appellants,

                       ________________________

                Appeal from the United States District Court
                   for the Northern District of Georgia
                     _________________________
                             (June 20, 2000)



Before TJOFLAT, DUBINA and HULL, Circuit Judges.

PER CURIAM:
      The facts in this case are set out in our prior opinion, in which we certified the

following question to the Supreme Court of Georgia on a controlling issue of law:

      DOES SEXUAL HARASSMENT OR RETALIATION BY A
      SUPERVISOR TRIGGER EXCLUSION SIXTEEN ON PAGE THREE
      OF THE UMBRELLA INSURANCE POLICY IN THIS CASE,
      WHERE THE INSURANCE POLICY EXCLUDES: “COVERAGE
      AFFORDED ANY OF [THE INSURED’S] EMPLOYEES TO
      ‘BODILY INJURY’ OR ‘PERSONAL INJURY’ . . . TO OTHER
      EMPLOYEES ARISING OUT OF AND IN THE COURSE OF THEIR
      EMPLOYMENT”?

SCI Liquidating Corp. v. Hartford Fire Ins. Co., 181 F.3d 1210, 1219 (11th Cir. 1999).

The Supreme Court of Georgia responded, “we find that exclusion sixteen of the

umbrella policy does not exclude coverage for Sunrise’s claims originating from the

sexual harassment suit.” SCI Liquidating Corp. v. Hartford Ins. Co., 526 S.E.2d 555,

556 (Ga. 2000). In light of the Supreme Court of Georgia’s response, we find that the

district court correctly concluded that Plaintiff-Appellee SCI Liquidating Corporation

(“SCI”) was covered under the umbrella policy’s “personal injury” provisions.

      The district court found that SCI was covered under both the umbrella policy’s

“personal injury” provisions and the commercial general liability policy’s “bodily

injury” provisions. We reaffirm our prior holding that the district court erred in

finding coverage under the commercial general liability policy. See SCI Liquidating




                                          2
Corp., 181 F.3d at 1217. Thus, we reverse the judgment for SCI against Defendant-

Appellant Hartford Fire Insurance Company.

      Because we conclude that SCI was covered under the umbrella policy and

because the amount of damages is not in dispute, we affirm the judgment for SCI

against Defendant-Appellant Hartford Casualty Insurance Company in the amount of

$ 187,972.21, plus prejudgment interest, and $3,384 in costs.

      REVERSED IN PART and AFFIRMED IN PART.




                                         3